
	

113 S379 IS: Decrease Spending Now Act
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 379
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Rubio (for himself,
			 Ms. Ayotte, Mr.
			 Blunt, Mr. Isakson,
			 Mr. Johnson of Wisconsin,
			 Mr. Lee, Mr.
			 McCain, Mr. Risch,
			 Mr. Thune, and Mr. Vitter) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Budget
		
		A BILL
		To rescind $45 billion of unobligated discretionary
		  appropriations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Decrease Spending Now
			 Act.
		2.Rescission of
			 unobligated discretionary appropriations
			(a)In
			 generalOf the unobligated
			 balances of discretionary appropriations on the date of enactment of this Act,
			 $45,000,000,000 is rescinded.
			(b)Implementation
				(1)In
			 generalThe Director of the Office of Management and Budget shall
			 determine which appropriation accounts the rescission under subsection (a)
			 shall apply to and the amount that each such account shall be reduced by
			 pursuant to such rescission.
				(2)ReportNot
			 later than 60 days after the date of the enactment of this Act, the Director of
			 the Office of Management and Budget shall submit a report to the Secretary of
			 the Treasury and Congress listing the accounts reduced by the rescission in
			 subsection (a) and the amounts rescinded from each such account.
				(c)ExceptionsThe rescission under subsection (a) shall
			 not apply to the Department of Defense, the Department of Veterans Affairs, or
			 the Social Security Administration.
			
